                        Case 16-10799       Doc 38     Filed 09/28/19      Page 1 of 1

                       IN THE UNITED STATES BANKRUPTCY COURT
                                For The District of Maryland
                                            at Baltimore Division
                                      101 West Lombard Street, Ste. 8530
                                           Baltimore, MD 21201

                                    Case No.: 16−10799        Chapter: 13

In Re: Debtor :

   Cuong Nguyen
   2627 E Rhododendron Dr.
   Abingdon, MD 21009


                    NOTICE OF RESIGNATION OF STANDING TRUSTEE
                    AND APPOINTMENT OF NEW STANDING TRUSTEE

    Gerard R. Vetter, the Assistant United States Trustee for Region 4, hereby gives notice that Nancy Spencer
Grigsby, Standing Chapter 13 Trustee, has resigned, effective October 1, 2019, as Standing Trustee, and that the
United States Trustee has appointed Rebecca Herr as Standing Chapter 13 Trustee in the above−referenced case.
If you have any questions, please contact the Office of Rebecca Herr, Chapter 13 Trustee, at 301−805−4700, or
email: bherr@ch13md.com.

          Effective October 1, 2019, all notices, pleadings, and correspondence should be directed to:

                                                  Rebecca Herr
                                           185 Admiral Cochrane Dr.
                                                    Suite 240
                                             Annapolis, MD 21401
                                                (301) 805−4700
                                             (301) 805−9577 (fax)
                                           Email: bherr@ch13md.com

                                    All plan payments should be mailed to:

                                               Rebecca Herr
                                             Chapter 13 Trustee
                                                PO Box 853
                                           Memphis, TN 38101−0853


Date: 9/28/19

                                                        By: /s/ Gerard R. Vetter
                                                        Assistant United States Trustee, Region 4
